                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20-cv-00340-MR

KEITH HARDING,                   )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
FNU SCHETTER, et al.,            )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on its own motion and on a Motion

to Deems Waivers of Service of Summons Timely Filed, [Doc. 16].

      On March 10, 2021, Plaintiff’s Complaint survived this Court’s frivolity

review against Defendants FNU Schetter and FNU Moody. [Doc. 9]. After

Plaintiff failed to amend his complaint as allowed by the Court’s initial review

Order, the Court ordered the Clerk of Court to begin the procedure for waiver

of service as set forth in Local Civil Rule 4.3 for Defendants. [Doc. 10]. On

August 31, 2021, the North Carolina Department of Public Safety (NCDPS)

filed a document under seal indicating it was unable to procure a waiver of

service for Defendant Schetter for the reasons stated in that document.

[Doc. 17].   The sealed document provides the last known address for

Defendant Schetter, which is in the State of Louisiana. [See id.].



        Case 1:20-cv-00340-MR Document 18 Filed 09/07/21 Page 1 of 4
      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. However, pursuant

to 28 U.S.C. § 1915(d), if the civil action of a prisoner who is proceeding in

forma pauperis survives initial review under 28 U.S.C. §§ 1915(e)(2), “[t]he

officers of the court shall issue and serve all process, and perform all duties

in such cases.” 28 U.S.C. § 1915(d). Further, under Rule 4(c)(3) of the

Federal Rules of Civil Procedure, the Court must “order that service be made

by a United States marshal or deputy marshal or by a person specially

appointed by the court” “if plaintiff is authorized to proceed in forma pauperis

under 28 U.S.C. § 1915.” Fed. R. Civ. P. 4(c)(3).

      Where an individual defendant is a non-resident, service may proceed

according to Rule 4(e), which provides that such defendant may be served

by “following state law for serving a summons in an action brought in courts

of general jurisdiction in the state where the district court is located or where

service is made.” Fed. R. Civ. P. 4(e). Rule 4(j)(1)(c) of the North Carolina

Rules of Civil Procedure permits service “[b]y mailing a copy of the summons

and of the complaint, registered or certified mail, return receipt requested,

addressed to the party to be served, and delivering to the addressee.” N.C.

Gen. Stat. § 1A-1, Rule 4(j)(1)(c).


                                        2

        Case 1:20-cv-00340-MR Document 18 Filed 09/07/21 Page 2 of 4
      Here, despite that a request for a waiver of service was submitted to

the NCDPS, no waiver from Defendant Schetter was obtained and it appears

that Defendant Schetter did not receive service of process.                With the

additional information supplied for service on Defendant Schetter, the U.S.

Marshal is hereby ordered to use reasonable efforts to locate and obtain

service on Defendant in accordance with Rule 4 of the North Carolina Rules

of Civil Procedure, as described above.

      To that end, the Court will direct the Clerk of Court to provide a copy of

Docket No. 17 to the U.S. Marshal for its eyes only for the sole purpose of

serving Defendant Schetter.

      Also before the Court is a motion filed by the NCDPS to deem the

waiver of service executed by Defendant Moody timely filed.1 [Doc. 16]. The

NCDPS also requests an additional 45 days to complete its investigation

regarding whether it will provide a defense to Defendant Moody and, if so,

allow an attorney to make an appearance and/or file a responsive pleading.

[Id. at 3]. For the reasons stated therein, the Court will grant the NCDPS’s

motion to deem Defendant Moody’s waiver of service timely filed and to allow

the NCDPS 45 days from this Order to investigate and, if appropriate, to file



1The Waiver shows Defendant FNU Moody’s true full name as Michael Moody. [See Doc.
16-1]. The Court will order the Clerk to update the docket in this matter accordingly.
                                          3

         Case 1:20-cv-00340-MR Document 18 Filed 09/07/21 Page 3 of 4
a responsive pleading on behalf of Defendant Moody.

                                  ORDER

     IT IS, THEREFORE, ORDERED that the Clerk of Court will send a

copy of this Order and Docket No. 17 to the U.S. Marshals Service. The U.S.

Marshal shall use reasonable efforts to locate and obtain service on

Defendant Schetter in accordance with the terms of this Order.

     IT IS FURTHER ORDERED that the NCDPS Motion to Deem Waiver

of Service of Summons Timely Filed [Doc. 16] is GRANTED. The NCDPS

has an additional 45 days to complete its investigation and, if appropriate,

answer or otherwise response to Plaintiff’s Complaint in accordance with this

Order.

     The Clerk is respectfully instructed to update the docket in this matter

to reflect Defendant FNU Moody’s true full name, Michael Moody.

     IT IS SO ORDERED.              Signed: September 6, 2021




                                      4

         Case 1:20-cv-00340-MR Document 18 Filed 09/07/21 Page 4 of 4
